UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12031 UNIVERSAL DISPLAY CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2372688 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 375 Phillips Boulevard Ewing, New Jersey 08618 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609)671-0980 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of November 1, 2007, the registrant had outstanding 35,267,456shares of common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Consolidated Balance Sheets – September 30, 2007 and December31, 2006 3 Consolidated Statements of Operations – Three months ended September 30, 2007 and 2006 4 Consolidated Statements of Operations – Nine months ended September 30, 2007 and 2006 5 Consolidated Statements of Cash Flows – Nine months ended September 30, 2007 and 2006 6 Notes to Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PART II – OTHER INFORMATION Item1. Legal Proceedings 19 Item1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3. Defaults Upon Senior Securities 20 Item4. Submission of Matters to a Vote of Security Holders 20 Item5. Other Information 20 Item6. Exhibits 20 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, 2007 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 60,605,836 $ 31,097,533 Short-term investments 23,057,973 17,957,752 Accounts receivable 2,489,838 2,113,263 Inventory 2,209 30,598 Other current assets 745,936 606,267 Total current assets 86,901,792 51,805,413 PROPERTY AND EQUIPMENT, net 13,388,135 14,074,093 ACQUIRED TECHNOLOGY, net 5,048,184 6,319,488 INVESTMENTS — 42,770 OTHER ASSETS 82,272 89,772 TOTAL ASSETS $ 105,420,383 $ 72,331,536 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 1,233,927 $ 1,808,869 Accrued expenses 3,703,177 5,245,536 Deferred license fees 7,178,268 7,178,268 Deferred revenue 550,000 150,000 Total current liabilities 12,665,372 14,382,673 DEFERRED LICENSE FEES 2,582,800 2,966,500 DEFERRED REVENUE 552,554 600,000 Total liabilities 15,800,726 17,949,173 COMMITMENTS AND CONTINGENCIES (Note 9) SHAREHOLDERS’ EQUITY: Preferred Stock, par value $.01 per share, 5,000,000 shares authorized, 200,000 shares of SeriesA Nonconvertible Preferred Stock issued and outstanding (liquidation value of $7.50 per share or $1,500,000), 300,000 shares of SeriesB Convertible Preferred Stock authorized and none outstanding, 5,000 shares of SeriesC-1 Convertible Preferred Stock authorized and none outstanding, 5,000 shares of SeriesD Convertible Preferred Stock authorized and none outstanding 2,000 2,000 Common Stock, par value $0.01 per share, 50,000,000 shares authorized, 35,117,615and 31,385,408 shares issued and outstanding at September 30, 2007 and December31, 2006, respectively 351,176 313,854 Additional paid-in-capital 247,359,526 199,505,981 Unrealized loss on available for sale securities (16,682 ) (82,846 ) Accumulated deficit (158,076,363 ) (145,356,626 ) Total shareholders’ equity 89,619,657 54,382,363 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 105,420,383 $ 72,331,536 The accompanying notes are an integral part of these statements. 3 UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months EndedSeptember30, 2007 2006 REVENUE: Contract research revenue $ 1,229,306 $ 1,328,109 Development chemical revenue 229,774 492,173 Commercial chemical revenue 1,185,050 201,227 Royalty and license revenue 183,151 534,248 Technology development revenue 250,000 540,531 Total revenue 3,077,281 3,096,288 OPERATING EXPENSES: Cost of chemicals sold 281,062 136,393 Research and development 4,568,299 4,331,512 General and administrative 2,209,537 1,965,921 Royalty and license expense 91,132 169,035 Total operating expenses 7,150,030 6,602,861 Operating loss (4,072,749 ) (3,506,573 ) INTEREST INCOME 1,114,769 565,262 INTEREST EXPENSE (2,585 ) (1,976 ) NET LOSS $ (2,960,565 ) $ (2,943,287 ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ (0.08 ) $ (0.09 ) WEIGHTED AVERAGE SHARES USED IN COMPUTING BASIC AND DILUTED NET LOSS PER COMMON SHARE 34,985,918 31,151,052 The accompanying notes are an integral part of these statements. 4 UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Nine Months EndedSeptember 30, 2007 2006 REVENUE: Contract research revenue $ 3,649,076 $ 2,765,699 Development chemical revenue 805,978 1,464,703 Commercial chemical revenue 2,727,681 936,071 Royalty and license revenue 474,346 2,272,279 Technology development revenue 750,000 1,938,258 Total revenue 8,407,081 9,377,010 OPERATING EXPENSES: Cost of chemicals sold 727,650 445,203 Research and development 15,565,452 14,563,374 General and administrative 7,131,268 6,198,148 Royalty and license expense 222,725 522,354 Total operating expenses 23,647,095 21,729,079 Operating loss (15,240,014 ) (12,352,069 ) INTEREST INCOME 2,523,467 1,584,278 INTEREST EXPENSE (3,190 ) (10,187 ) NET LOSS $ (12,719,737 ) $ (10,777,978 ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ (0.38 ) $ (0.35 ) WEIGHTED AVERAGE SHARES USED IN COMPUTING BASIC AND DILUTED NET LOSS PER COMMON SHARE 33,230,574 30,725,351 The accompanying notes are an integral part of these statements. 5 UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months endedSeptember 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (12,719,737 ) $ (10,777,978 ) Non-cash charges to statement of operations: Depreciation 1,347,549 1,364,378 Amortization of intangibles 1,271,304 1,271,303 Amortization of premium and discount on investments (189,306 ) (115,156 ) Stock-based employee compensation 803,693 696,135 Stock-based non-employee compensation 9,497 105,011 Non-cash expense under a Development Agreement 745,453 2,550,392 Stock-based compensation to Board of Directors and Scientific Advisory Board 318,997 — (Increase) decrease in assets: Accounts receivable (376,575 ) (1,797,022 ) Inventory 28,389 5,833 Other current assets (139,669 ) (173,632 ) Other assets 7,500 (2,500 ) Increase (decrease)in liabilities: Accounts payable and accrued expenses (526,381 ) (28,319 ) Deferred license fees (383,700 ) 3,066,301 Deferred revenue 352,554 (1,850,758 ) Net cash used in operating activities (9,450,432 ) (5,686,012 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (661,591 ) (2,015,804 ) Purchases of investments (27,344,981 ) (15,136,785 ) Proceeds from sale of investments 22,543,000 16,139,000 Net cash used in investing activities (5,463,572 ) (1,013,589 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of common stock 38,000,023 — Proceeds from the exercise of common stock options and warrants 6,422,284 5,505,298 Net cash provided by financing activities 44,422,307 5,505,298 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 29,508,303 (1,194,303 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 31,097,533 30,654,249 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 60,605,836 $ 29,459,946 The following non-cash activities occurred: Unrealized gain on available-for-sale securities $ 66,164 $ 60,022 Common stock issued to Board of Directors and Scientific Advisory Board that was earned in a previous period 260,000 588,200 Common stock issued to employees that was earned in a previous period 951,321 838,854 Common stock issued for royalties that was earned in a previous period 499,993 — Common stock issued under a Development Agreement that was earned in a previous period 21,915 22,515 The accompanying notes are an integral part of these statements. 6 UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BACKGROUND Universal Display Corporation (the “Company”) is engaged in the research, development and commercialization of organic light emitting diode (“OLED”) technologies and materials for use in flat panel display, solid-state lighting and other product applications. The Company’s primary business strategy is to develop and license its proprietary OLED technologies to product manufacturers for use in these applications. In support of this objective, the Company also develops new OLED materials and sells those materials to product manufacturers. Through internal research and development efforts and relationships with entities such as Princeton University (“Princeton”), the University of Southern California (“USC”), the University of Michigan (“Michigan”), Motorola, Inc. (“Motorola”) and PPG Industries, Inc. (“PPG”), the Company has established a significant portfolio of proprietary OLED technologies and materials (Note 4, 5 and 6). The Company conducts a substantial portion of its OLED technology and material development activities at its technology development and transfer facility in Ewing, New Jersey. 2. BASIS OF PRESENTATION Interim Financial Information In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position as of September 30, 2007, the results of operations for the three and nine months ended September 30, 2007 and 2006, and cash flows for the nine months ended September 30, 2007 and 2006. While management believes that the disclosures presented are adequate to make the information not misleading, these unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto in the Company’s latest year-end financial statements, which are included in the Company’s Annual Report on Form 10-K for the year ended December31, 2006. Management’s Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Recent Accounting Pronouncements In June2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes (“FIN 48”), an interpretation of Statement of Financial Accounting Standards (“SFAS”) No.109, Accounting for Income Taxes (“SFAS 109”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS 109. FIN 48 prescribes a two-step process to determine the amount of tax benefit to be recognized. First, the tax position must be evaluated to determine the likelihood that it will be sustained upon examination. If the tax position is deemed “more-likely-than-not” to be sustained, the tax position is then measured to determine the amount of benefit to recognize in the financial statements. The tax position is measured at the largest amount of benefit that is greater than 50% likely of being realized upon ultimate settlement. FIN 48 was adopted by the Company on January1, 2007. The adoption of FIN 48 has not had an impact on the Company’s results of operations and financial position. In September2006, the FASB issued SFAS No.157, Fair Value Measurements (“SFAS 157”). SFAS 157 clarifies the definition of fair value, establishes a framework for measuring fair value and expands disclosures on fair value measurements. SFAS 157 is effective for financial statements issued for fiscal years beginning after November15, 2007. The Company does not expect the adoption of SFAS 157 to have a material impact on its results of operations and financial position. In February 2007, the FASB issued SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”). SFAS 159 permits entities to measure many financial instruments and certain other items at fair value at specified election dates. Under SFAS 159, any unrealized holding gains and losses on items for which the fair value option has been elected are reported in earnings at each subsequent reporting date. If elected, the fair value option (1)may be applied instrument by instrument, with a few exceptions, such as investments otherwise accounted for by the equity method; (2)is irrevocable (unless a new election date occurs); and (3)is applied only to entire instruments and not to portions of instruments. SFAS 159 is effective for fiscal years beginning after November15, 2007. The Company does not expect the adoption of SFAS 159 to have a material impact on its results of operations and financial position. 7 In June 2007, the FASB approved Emerging Issues Task Force Issue No.07-03 (“Issue No.07-03”), Accounting for Nonrefundable Advance Payments for Goods or Services to be Used in Future Research and Development Activities. Issue No.07-03 requires that nonrefundable advance payments for future research and development activities be deferred and capitalized. Such amounts should be recognized as an expense as goods are delivered or the related services are performed. Issue No.07-03 is effective for fiscal years beginning after December15, 2007. The Company does not expect the adoption of Issue No.07-03 to have a material impact on its results of operations and financial position. Adjustment to Prior Year Consolidated Financials Statements Certain prior year amounts have been adjusted to conform to the current year presentation. The adjustment results in an increase in reported cost of chemicals sold and a reduction in research and development expenses by $54,756 and $240,192 for the three and nine months ended September 30, 2006, respectively. In addition, an adjustment was made from accounts payable and accrued expenses to the non-cash expense under a Development Agreement in the Company’s Consolidated Statement of Cash Flows. These adjustments had no impact on the Company’s balance sheet, reported net loss or cash flows. 3. CASH, CASH EQUIVALENTS, SHORT-TERM AND LONG-TERM INVESTMENTS The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. The Company classifies its existing marketable securities as available-for-sale. These securities are carried at fair market value, with unrealized gains and losses reported in shareholders’ equity. Gains or losses on securities sold are based on the specific identification method. Investments at September 30, 2007 and December31, 2006 consist of the following: Unrealized Market Value Investment Classification Cost Gains (Losses) Aggregate Fair September 30, 2007- Certificates of deposit $ 12,464,000 $ — $ (17,923 ) $ 12,446,077 US Government bonds 10,610,655 5,966 (4,725 ) 10,611,896 $ 23,074,655 $ 5,966 $ (22,648 ) $ 23,057,973 December31, 2006- Certificates of deposit $ 11,243,000 $ — $ (79,070 ) $ 11,163,930 US Government bonds 6,840,368 668 (4,444 ) 6,836,592 $ 18,083,368 $ 668 $ (83,514 ) $ 18,000,522 4. RESEARCH AND LICENSE AGREEMENTS WITH PRINCETON, USC AND MICHIGAN The Company has funded OLED technology research at Princeton and, on a subcontractor basis, at USC, under a Research Agreement executed with Princeton in August1997 (as amended, the “1997 Research Agreement”). In April2002, the 1997 Research Agreement was amended to provide for, among other things, an additional five-year term, which expired July31, 2007. Payments to Princeton under this agreement are charged to research and development expenses as they become due. The Company has paid $3,571,226 to Princeton under the 1997 Research Agreement. Although the payments were charged to expense when they became due, the actual work performed by Princeton and USC did not always equate to the fixed amounts actually paid for each period. In the third quarter of 2006, Princeton refunded $1,011,358 to the Company for cumulative amounts overpaid under the 1997 Research Agreement. The Company recorded the refund as an offset to research and development expenses. 8 On October9, 1997, the Company, Princeton and USC entered into an Amended License Agreement under which Princeton and USC granted the Company worldwide, exclusive license rights, with rights to sublicense, to make, have made, use, lease and/or sell products and to practice processes based on patent applications and issued patents arising out of work performed by Princeton and USC under the 1997 Research Agreement (as amended, the “1997 Amended License Agreement”). Under this agreement, the Company is required to pay Princeton royalties for licensed products sold by the Company or its sublicensees. For licensed products sold by the Company, the Company is required to pay Princeton 3% of the net sales price of these products. For licensed products sold by the Company’s sublicensees, the Company is required to pay Princeton 3% of the revenues received by the Company from these sublicensees. These royalty rates are subject to renegotiation for products not reasonably conceivable as arising out of the 1997 Research Agreement if Princeton reasonably determines that the royalty rates payable with respect to these products are not fair and competitive. The Company is obligated under the 1997 Amended License Agreement to pay to Princeton minimum annual royalties. The minimum royalty payment is $100,000 per year. The Company accrued $119,166 of royalty expense in connection with the agreement for the nine months ended September 30, 2007. The Company also is required under the 1997 Amended License Agreement to use commercially reasonable efforts to bring the licensed OLED technology to market. However, this requirement is deemed satisfied provided the Company performs its obligations under the 1997 Research Agreement and, when that agreement ends, the Company invests a minimum of $800,000 per year in research, development, commercialization or patenting efforts respecting the patent rights licensed to the Company. In January2006, the Principal Investigator conducting research at Princeton under the 1997 Research Agreement transferred to Michigan. As a result of this transfer, the Company has entered into a new Sponsored Research Agreement with USC to sponsor OLED technology research at USC and, on a subcontractor basis, Michigan. This new Research Agreement (the “2006 Research Agreement”) was effective as of May1, 2006, and has a term of three years. The 2006 Research Agreement supersedes the 1997 Research Agreement with respect to all work being performed at USC and Michigan. Under the 2006 Research Agreement, the Company is obligated to pay USC up to $4,636,296 for work actually performed during the period from May1, 2006 through April30, 2009. Amounts paid to Princeton under the 1997 Research Agreement offset any amounts the Company was obligated to pay USC under the 2006 Research Agreement. Payments under the 2006 Research Agreement are made to USC on a quarterly basis as actual expenses are incurred. Through the period ended September30, 2007, the Company had incurred $790,029 in research and development expense under the 2006 Research Agreement. In connection with entering into the 2006 Research Agreement, the Company amended the 1997 Amended License Agreement to include Michigan as a party to that agreement effective as of January1, 2006. Under this amendment, Princeton, USC and Michigan have granted the Company a worldwide exclusive license, with rights to sublicense, to make, have made, use, lease and/or sell products and to practice processes based on patent applications and issued patents arising out of work performed under the 2006 Research Agreement. The financial terms of the 1997 Amended License Agreement were not impacted by this amendment. 5. ACQUIRED TECHNOLOGY Acquired technology consists of acquired license rights for patents and know-how obtained from PD-LD, Inc. (“PD-LD”) and Motorola. These intangible assets consist of the following: September 30, December 31, 2007 2006 PD-LD, Inc. $ 1,481,250 $ 1,481,250 Motorola, Inc. 15,469,468 15,469,468 16,950,718 16,950,718 Less: Accumulated amortization (11,902,534 ) (10,631,230 ) Acquired technology, net $ 5,048,184 $ 6,319,488 On July19, 2000, the Company, PD-LD, its president Dr.Vladimir Ban and Princeton entered into a Termination, Amendment and License Agreement whereby the Company acquired all PD-LD’s rights to certain issued and pending OLED technology patents in exchange for 50,000 shares of the Company’s common stock. Pursuant to this transaction, these patents were included in the patent rights exclusively licensed to the Company by Princeton under the 1997 Amended License Agreement. The acquisition of these patents had a fair value of $1,481,250. 9 On September29, 2000, the Company entered into a License Agreement with Motorola. Pursuant to this agreement, the Company licensed from Motorola what are now 74 issued U.S. patents and corresponding foreign patents relating to OLED technologies. These patents expire between 2012 and 2018. The Company has the sole right to sublicense these patents to OLED product manufacturers. As consideration for this license, the Company issued to Motorola 200,000 shares of the Company’s common stock (valued at $4,412,500), 300,000 shares of the Company’s SeriesB Convertible Preferred Stock (valued at $6,618,750) and a warrant to purchase 150,000 shares of the Company’s common stock at $21.60 per share. The warrant was recorded at a fair market value of $2,206,234 based on the Black-Scholes option-pricing model, and was recorded as a component of the cost of the acquired technology. The warrant expired on September 29, 2007, without having been exercised by Motorola. The Company also issued a warrant to an unaffiliated third party to acquire 150,000 shares of the Company’s common stock as a finder’s fee in connection with the Motorola transaction. The original exercise price of this warrant was $21.60 per share and the exercise period was seven years. This warrant was accounted for at its fair value based on the Black-Scholes option pricing model and $2,206,234 was recorded as a component of the cost of the acquired technology. The Company used the following assumptions in the Black-Scholes option pricing model for the 300,000 warrants issued in connection with this transaction: (1)6.3% risk-free interest rate, (2)expected life of 7years, (3)60% volatility and (4)zero expected dividend yield. Based on anti-dilution adjustments, the number of warrant shares was adjusted to 191,028 shares, and the exercise price was adjusted to $16.96 per share. The warrant was exercised on a cashless basis on August 13, 2007. In total, the Company recorded an intangible asset of $15,469,468 for the technology acquired from Motorola. This includes $25,750 of direct cash transaction costs. Amortization expense was $1,271,304 for the nine months ended September30, 2007 and $1,271,303 for the same period in 2006. For each of the years 2007 through 2009, amortization expense will be $1,695,072 and for 2010 amortization expense will be $1,234,272. The Company is required under the License Agreement to pay Motorola based on gross revenues earned by the Company from its sales of OLED products or components, or from its sublicensees for their sales of OLED products or components, whether or not these products or components are based on inventions claimed in the patent rights licensed from Motorola. All royalty payments are payable, at the Company’s discretion, in either all cash or up to 50% in shares of the Company’s common stock and the remainder in cash. The number of shares of common stock used to pay the stock portion of the royalty payment is calculated by dividing the amount to be paid in stock by the average daily closing price per share of the Company’s common stock over the 10 trading days ending two business days prior to the date the stock is issued. The Company was required to pay Motorola minimum royalties of $1,000,000 for the two-year period ended on December31, 2006. In satisfaction of this obligation, in March 2007, the Company issued to Motorola 37,075 shares of the Company’s common stock, valued at $499,993, and paid Motorola $500,007 in cash. For the nine months ended September 30, 2007, the Company accrued $96,058 of royalty expense in connection with the License Agreement with Motorola.The Company is no longer subject to a minimum royalty obligation under this agreement. 6. EQUITY AND CASH COMPENSATION UNDER THE PPG AGREEMENTS On October1, 2000, the Company entered into a five-year Development and License Agreement (“Development Agreement”) and a seven-year Supply Agreement (“Supply Agreement”) with PPG. Under the Development Agreement, a team of PPG scientists and engineers assisted the Company in developing its proprietary OLED materials and supplied the Company with these materials for evaluation purposes. Under the Supply Agreement, PPG supplied the Company with its proprietary OLED materials that were intended for resale to customers for commercial purposes. For the period from inception of the Development Agreement through December2004, the Company issued shares of its common stock and warrants to acquire its common stock to PPG on an annual basis in consideration of the services provided under the agreement. The consideration to PPG for these services was determined by reference to an agreed-upon annual budget and was subject to adjustment based on costs actually incurred for work performed during the budget period. The specific number of shares of common stock and warrants issued to PPG was determined based on the average closing price of the Company’s common stock during a specified period prior to the start of the budget period. In January2003, the Company and PPG amended the Development Agreement, providing for additional consideration to PPG for additional services to be provided under that agreement, which services were paid for in cash. All materials provided by PPG under the Supply Agreement were also paid for in cash. In December2004 and again in March2005, the Company and PPG amended both the Development Agreement and the Supply Agreement to alter the charges and method of payment for services and materials provided by PPG under both agreements during 2005. Under the amended Development Agreement, the Company compensated PPG on a cost-plus basis for the services provided during each calendar quarter. The Company was required to pay for some of these services in cash and for other of the services in common stock. Payment for up to 50% of the remaining services was able to be paid, at the Company’s sole discretion, in cash or shares of common stock, with the balance payable in all cash. The actual number of shares of common stock issuable to PPG was determined based on the average closing price for the Company’s common stock during a specified period prior to the end of that quarter. If, however, this average closing price was less than $6.00, the Company was required to compensate PPG in all cash. The Company recorded these expenses to research and development as they were incurred. Under the amended Development Agreement, the Company was no longer required to issue warrants to PPG. 10 Under the amended Supply Agreement, the Company also compensated PPG on a cost-plus basis for services and materials provided during each calendar quarter of 2005. The Company was required to pay for all materials and for some of these services in cash. Payment for up to 50% of the remaining services was able to be paid, at the Company’s sole discretion, in cash or shares of common stock, with the balance payable in all cash. Again, the specific number of shares of common stock issuable to PPG was determined based on the average closing price for the Company’s common stock during a specified period prior to the end of that quarter. If, however, this average closing price was less than $6.00, the Company was required to compensate PPG in all cash. On July29, 2005, the Company entered into an OLED Materials Supply and Service Agreement with PPG. This Agreement superseded and replaced in their entireties the amended Development and Supply Agreements effective as of January1, 2006, and extended the term of the Company’s existing relationship with PPG through December31, 2008. Under the new agreement, PPG has continued to assist the Company in developing its proprietary OLED materials and supplying the Company with those materials for evaluation purposes and for resale to its customers. The financial terms of the new agreement are substantially similar to those of the amended Development and Supply Agreements, and include a requirement that the Company pay PPG in a combination of cash and the Company’s common stock. The Company issued to PPG 50,477 and 176,205 shares of the Company’s common stock as consideration for services provided by PPG under the OLED Materials Supply and Service Agreement during the nine months ended September 30, 2007 and 2006, respectively. Of these shares, 8,250 shares were issued on October 22, 2007, 39,624 shares were issued on April16, 2007, 59,624 shares were issued on October19, 2006 and 119,184 shares were issued on April19, 2006. For these shares, the Company recorded a charge of $745,453 and $2,281,459 to research and development expense for the nine months ended September30, 2007 and 2006, respectively. The Company also recorded $746,715 and $773,890 to research and development expense for the cash portion of the work performed by PPG during the nine months ended September 30, 2007 and 2006, respectively. Also, in accordance with the OLED Materials Supply and Service Agreement, the Company is required to reimburse PPG for its raw materials and conversion costs for all development chemicals produced on behalf of the Company. The Company recorded $162,132 and $199,873 to research and development expense for this activity during the nine months ended September 30, 2007 and 2006, respectively. Through the end of 2006, the Company was required under its agreements with PPG to grant options to purchase the Company’s common stock to PPG employees performing development services for the Company, in a manner consistent with that for issuing options to its own employees. Subject to certain contingencies, these options were to vest one year following the date of grant and will expire 10years from the date of grant. However, in connection with a transition to the Company in 2006 of all work being performed by the PPG development team, all outstanding options granted to PPG employees became vested as of December31, 2006. On December30, 2005, the Company granted to PPG employees performing development services under the Development Agreement options to purchase 31,500 shares of the Company’s common stock at an exercise price of $10.51. In April 2006, the Company hired several PPG employees as full-time employees of the Company. As a result of these hirings, the Company accelerated the vesting of 18,500 of the options granted on December 30, 2005. Accordingly, the Company recorded $225,882 in research and development costs related to these options for the period ended September 30, 2006. The Company also recorded $43,051 in research and development costs for the remaining 13,000 options for the period ended September 30, 2006. The Company determined the fair value of the options earned during the period ended September 30, 2006 using the Black-Scholes option-pricing model with the following assumptions: (1) risk free interest rate of 4.39-4.62%, (2) no expected dividend yield, (3) contractual life of 3.25 years and (4) expected volatility of 48.75-77.59%. In lieu of stock options, and consistent with awards made to the Company’s own employees, shares of stock were granted to certain PPG employees performing development services on the Company’s behalf during 2006. On January9, 2007, the Company issued 1,500 shares of its common stock as a bonus to these PPG research and development team members for the year ended December31, 2006. Accordingly, the Company accrued $21,915 as of December31, 2006 in research and development costs relating to the issuance. The Company has no obligation to issue options or shares of stock to any PPG employees in 2007 or thereafter. 11 7. SHAREHOLDERS’ EQUITY Unrealized Preferred Stock, Additional Loss on Series A Common Stock Paid-In Available for Accumulated Total Shares Amount Shares Amount Capital Sale Securities Deficit Equity BALANCE, JANUARY 1, 2007 200,000 $ 2,000 31,385,408 $ 313,854 $ 199,505,981 $ (82,846 ) $ (145,356,626 ) $ 54,382,363 Issuance of common stock through public offering, net of expenses of $2,599,977(A) — — 2,800,000 28,000 37,972,023 — — 38,000,023 Exercise of common stock options and warrants(B) — — 748,870 7,488 6,414,796 — — 6,422,284 Stock-based employee compensation (C) — — 69,738 698 1,747,110 — — 1,747,808 Stock-based non-employee compensation 9,497 9,497 Issuance of common stock to Board of Directors and Scientific Advisory Board (D) — — 32,796 328 578,669 — — 578,997 Issuance of common stock in connection with Development and License Agreements (E) — — 80,803 808 1,131,450 — — 1,132,258 Unrealized gain on available-for-sales securities — 66,164 — 66,164 Net loss — (12,719,737 ) (12,719,737 ) Comprehensive loss — (12,653,573 ) BALANCE, SEPTEMBER 30, 2007 200,000 $ 2,000 35,117,615 $ 351,176 $ 247,359,526 $ (16,682 ) $ (158,076,363 ) $ 89,619,657 (A) In May 2007, the Company sold 2,800,000 shares of common stock through a public offering at $14.50 per share. The offering resulted in net proceeds to the Company of $38,000,023, net of $2,599,977 in associated costs. (B) During the nine months ended September 30, 2007, the Company issued 748,870shares of common stock upon the exercise of common stock options and warrants, resulting in cash proceeds of $6,422,284. (C) Includes $951,321 that was earned in a previous period and charged to expense when earned, but issued in 2007. (D) Includes $260,000 that was earned in a previous period and charged to expense when earned, but issued in 2007. (E) Includes $521,908 that was earned in a previous period and charged to expense when earned, but issued in 2007 (see Notes5 and 6). 8. STOCK-BASED COMPENSATION On January1, 2006, the Company adopted SFAS No.123R utilizing the modified prospective transition method. SFAS No.123R requires employee stock options to be valued at fair value on the date of grant and charged to expense over the applicable vesting period. Under the modified prospective method, compensation expense is recognized for all share based payments issued on or after January 1, 2006, and for all share payments issued to employees prior to January1, 2006 that remain unvested. In accordance with the modified prospective method, the consolidated financial statements for prior periods have not been restated to reflect, and do not include, the impact of SFAS No. 123R. The adoption of SFAS No.123R did not change the Company’s accounting for stock-based payments issued to non-employees. Equity Compensation Plan In 1995, the Board of Directors of the Company adopted a Stock Option Plan (the “1995 Plan”), under which options to purchase a maximum of 500,000 shares of the Company’s common stock were authorized to be granted at prices not less than the fair market value of the common stock on the date of the grant, as determined by the Compensation Committee of the Board of Directors. Through September 30, 2007, the Company’s shareholders approved increases in the number of shares reserved for issuance under the 1995 Plan to 7,000,000, and extended the term of the plan through 2015. The 1995 Plan was also amended and restated in 2003, and is now called the Equity Compensation Plan. The Equity Compensation Plan provides for the granting of incentive and nonqualified stock options, stock, stock appreciation rights and performance units to employees, directors and consultants of the Company. Stock options are exercisable over periods determined by the Compensation Committee, but for no longer than 10years from the grant date. During the nine months ended September 30, 2007, the Company granted 4,750 common stock options to employees. These stock options vested immediately and had exercise prices equal to the market price of the Company’s common stock on the date of grant. The fair value of the options granted during the nine months ended September 30, 2007 was $35,650. For the nine months ended September 30, 2007 and 2006, compensation expense related to all outstanding common stock options was $426,985 and $607,591, respectively. In addition, during the nine months ended September 30, 2007, the Company granted a total of 115,026 shares of restricted stock to employees and members of the Scientific Advisory Board. These shares of restricted stock had a value of $1,705,001 on the date of grant and will vest in equal increments over three years from the date of grant. For the nine months ended September 30, 2007, the Company recorded as compensation charges related to all restricted stock awards a general and administrative expense of $243,393 and a research and development expense of $262,282. 12 On each of March31, 2007, June 30, 2007 and September 30, 2007, the Company issued 5,000 shares of fully vested common stock to members of its Board of Directors as partial payment for services performed for the three-month periods ended on such dates. The fair value of the shares issued was $190,030, which was recorded as a compensation charge in general and administrative expense for the nine months ended September 30, 2007. Net Loss Per Common Share Basic net loss per common share is computed by dividing the net loss by the weighted-average number of shares of common stock outstanding for the period. Diluted net loss per common share reflects the potential dilution from the exercise or conversion of securities into common stock. For the nine months ended September 30, 2007 and 2006, the effects of the exercise of the combined outstanding stock options and warrants of 5,681,359 and 6,938,651, respectively, were excluded from the calculation of diluted EPS as the impact would have been antidilutive. 9. COMMITMENTS AND CONTINGENCIES Commitments Under the 2006 Research Agreement with USC, the Company is obligated to make certain payments to USC. See Note 4 for further explanation. Under the terms of the 1997 Amended License Agreement, the Company is required to make minimum royalty payments to Princeton. See Note 4 for further explanation. Patent Interference Concerning U.S. Patent No.6,734,457 In June2006, Patent Interference No.105,461 was declared by the United States Patent and Trademark Office (the “USPTO”) between Semiconductor Energy Laboratory Co., Ltd. (“SEL”), and Princeton and USC (the “Universities”). The dispute concerned U.S. Patent No.6,734,457, which had been issued to SEL. The SEL patent claimed aspects of the Company’s phosphorescent OLED technology that the Company believes were disclosed and claimed in U.S. Application Serial No.10/913,211, which the Company exclusively licenses from the Universities. The Universities sought a ruling by the USPTO that they should be granted a patent to the claimed invention and that the SEL patent is invalid because the Universities were first-to-invent and their invention was made prior to that of SEL. Under the Company’s agreement with the Universities, it was required to pay all legal costs and fees associated with the interference proceeding. An oral hearing in the matter was held before the Board of Patent Appeals and Interferences (the “BPAI”) of the USPTO on April25, 2007. The following day, the BPAI issued a decision in favor of the Universities. The BPAI decision confirmed that the Universities were first-to-invent the subject matter of the interference and that the Universities’ invention is prior art to SEL’s patent. As a result, all claims of the SEL patent were canceled. SEL did not appeal the BPAI decision and the proceeding is effectively terminated. Notice of Opposition to European Patent No.0946958 On December8, 2006, Cambridge Display Technology, Ltd. (“CDT”) filed a Notice of Opposition to European Patent No.0946958 (the “EP ‘958 patent”). The EP ‘958 patent, which was issued on March 8, 2006, is a European counterpart patent to U.S. patents 5,844,363, 6,602,540 and 6,888,306, and to pending U.S. patent application 10/966,417, filed on October15, 2004. These patents and patent applications relate to the Company’s flexible OLED technology. They are exclusively licensed to the Company by Princeton, and under the license agreement the Company is required to pay all legal costs and fees associated with this proceeding. The European Patent Office (the “EPO”) set a date of May12, 2007 for the Company to file a response to the facts and arguments presented by CDT in its Notice of Opposition. The response was timely filed and the Company is awaiting the opponent’s response, which is expected in November 2007, although no firm date has been set. Since the proceeding is still in a relatively early stage, Company management cannot make any prediction as to the probable outcome of this opposition. However, based on a preliminary analysis of the evidence presented, Company management believes there is a substantial likelihood that the patent being challenged will be declared valid, and that all or a significant portion of its claims will be upheld. 13 Notices of Opposition to European Patent No.1449238 On March8, 2007, Sumation Company Limited (“Sumation”), a joint venture between Sumitomo Chemical Company and CDT, filed a first Notice of Opposition to European Patent No.1449238 (the “EP ‘238 patent”). The EP ‘238 patent, which was issued on November2, 2006, is a European counterpart patent, in part, to U.S. patents 6,830,828, 6,902,830 and 7,001,536, and to pending U.S. patent application 11/233,605, filed on September22, 2005. These patents and patent application relate to the Company’s PHOLED technology. They are exclusively licensed to the Company by Princeton, and under the license agreement the Company is required to pay all legal costs and fees associated with this proceeding. Two other parties filed additional oppositions to the EP ‘238 patent just prior to the August 2, 2007 expiration date for such filings.On July 24, 2007, Merck Patent GmbH, of Darmstadt, Germany, filed a second Notice of Opposition to the EP ‘238 patent, and on July 27, 2007, BASF Aktiengesellschaft, of Mannheim, Germany, filed a third Notice of Opposition to the EP ‘238 patent. The EPO set a January 6, 2008 due date for the Company to file its responses to the three oppositions. The Company is in the process of reviewing each Notice of Opposition and preparing its response to each. There is considerable overlap in the prior art evidence relied upon in each opposition. The three oppositions will be handled in a single proceeding. At this time, Company management cannot make any prediction as to the probable outcome of the oppositions. However, based on a preliminary analysis of the evidence presented, Company management believes there is a substantial likelihood that the patent being challenged will be declared valid, and that all or a significant portion of its claims will be upheld. 10. CONCENTRATION OF RISK All contract research revenue has been derived from contracts with United States government agencies.Two non-government customers accounted for 46% and 15% of consolidated revenue for the nine months ended September 30, 2007 and 2006, respectively. Accounts receivable from these customers were $902,363 at September 30, 2007. Revenues from outside of North America represented 54% and 68% of consolidated revenue for the nine months ended September 30, 2007 and 2006, respectively. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the consolidated financial statements and related notes above. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This discussion and analysis contains some “forward-looking statements.”
